DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 09/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,055,915, 10,013,804, 10,210,658, and 11,055, 916 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
 	This is in response to applicant’s amendment/response filed on 09/28/2022, which has been entered and made of record.  Claims 1 and 24-25 have been amended.  Claims 1-25 are pending in the application. 

Response to Arguments
 	Applicant's arguments filed 09/28/2022 have been fully considered but they are not persuasive. Applicant submitted new amended claims. Accordingly, new grounds of rejection are set forth above. The new grounds of rejection conclusion have been necessitated by Applicant's amendments to the claims. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


	Claims 1-3, 5-13, 15-18, 20-22, and 24-25 are  rejected under pre-AIA  35 U.S.C. 102(a) as being unpatentable over U.S. PGPubs 2011/0181606 to Sumner et al. 
    PNG
    media_image1.png
    314
    368
    media_image1.png
    Greyscale


Regarding claim 1, Sumner et al. teach a method (par 0042), comprising: 
mapping elements in source content to a set of database objects (Fig 1, par 0049-par 0052, “Objectifier 104 would process this raw data to identify the shape, locations, textures, etc. of the virtual objects represented by those pixels and store into an animation database 122 object descriptions (although in some cases, the objects might be described solely by pixel values (colors) of pixels in a pixel array …animation database 122 includes a collection of object descriptions (the scene geometry, 3D objects, 2D strokes), textures, lighting, motion information, such as paths that objects take over a series of frames.  For example, the animation database might include storage for a collection of objects that are parts of a character and storage for motion information describing how each of those objects moves from frame to frame” … Sumner et al. disclose an objectifier 104 identifies the corresponded parameters in the database 122 based on the content from the captured image/video (source content) and digitized images where the corresponded parameters in the database 122 is the parameterized objects such as shape, locations, textures of the objects on database 122 and further disclose a rendering digital model is built based on these parameters); 
modifying the set of database objects to generate a virtualized version of the source content (Figs 1 and 3, par 0049, par 0053-0056, par 0058, par 0060, “refiner 106 might have inputs for screen parameters, as well as storage for screen parameters, artist inputs, technician inputs, and the like, as might be useful for refining an animation. The output of refiner 106 is to a store 124 for renderable graphics data. It may be in some embodiments, that animation database 112 is used for pre-refined animation and post-refined animation. Either way, rendering engine 108 can take the renderable graphics data and output pixelized digital display data that is stored in storage 126 ….Refiner 106 might also include a module for display compensation. Display compensation might be done for concave screens (to compensate for screen-to-screen reflections not dealt with for flat screens), for stereoscopic presentations (to compensate for ghosting from the image bound for one eye onto the image bound for the other eye) and other display compensation.  Thus, refiner 106 might have inputs for screen parameters, as well as storage for screen parameters, artist inputs, technician inputs, and the like, as might be useful for refining an animation….the animation process might be informed by actual or presumed details of how the presentation is to occur.  As one example, the compensation might vary for varying projectors. As another example, the resolution and color depth might vary at the rendering engine (and/or elsewhere) based on formats used by presenters (such as DVD formats, vs.  standard broadcast format, vs.  theatre presentation)” …further modify the digital contents in database by refiner), wherein the virtualized version of the source content comprises at least some different information than the source content (Figs 1-2, par 0049-0050, Sumner disclose Content builder 102 can also receive new content as inputs 210 from a motion capture data 212 from a motion capture subsystem 214, Sumner et al. disclose an objectifier 104 identifies the corresponded parameters in the database 122 based on the content from the captured image/video (source content) and digitized images where the corresponded parameters in the database 122 is the parameterized objects such as shape, locations, textures of the objects on database 122; Fig 1, par 0049-par 0055, Sumner et al. disclose an objectifier 104 identifies the corresponded parameters in the database 122 based on the content from the captured image/video (source content) and digitized images where the corresponded parameters in the database 122 is the parameterized objects such as shape, locations, textures of the objects on database 122 and further disclose digitized images is further refine and save to renderable graphics store;  Fig 1, par 0053-0056, par 0061, renderable graphics data is further rendered by rendering engine based on the parameters of output device to generate a display image, so based on the disclosure for these three data contents, it is inherent by Sumner et al. that there are all different format because the source content is obtained for camera or scanner, the renderable graphics data is generated based on the parameterized objects of the source content through refiner(further modified); renderable graphics data is further rendered by rendering engine based on the parameters of output device to generate a display image); and 
storing a specification of the virtualized version of the source content (Figs 1 and 3, par 0054-0055, par 0060, “refiner 106 might have inputs for screen parameters, as well as storage for screen parameters, artist inputs, technician inputs, and the like, as might be useful for refining an animation. The output of refiner 106 is to a store 124 for renderable graphics data. It may be in some embodiments, that animation database 112 is used for pre-refined animation and post-refined animation. Either way, rendering engine 108 can take the renderable graphics data and output pixelized digital display data that is stored in storage 126” … Sumner et al. disclose an objectifier 104 identifies the corresponded parameters in the database 122 based on the content from the captured image/video (source content) and digitized images where the corresponded parameters in the database 122 is the parameterized objects such as shape, locations, textures of the objects on database 122 and further disclose digitized images is further refine and save to renderable graphics store); 
wherein the specification of the virtualized version of the source content is provided to an output device in response to a request from the output device for the source content (par 0055, “rendering engine 108 can take the renderable graphics data and output pixelized digital display data that is stored in storage 126” … Sumner et al. disclose a rendering engine renders the data form refiner 106 to generate a display data; Fig 1, par 0053-0056, par 0061, “Refiner 106 processes data from animation database 122 to refine the animation ….the resolution and color depth might vary at the rendering engine (and/or elsewhere) based on formats used by presenters (such as DVD formats, vs.  standard broadcast format, vs.  theatre presentation” …. renderable graphics data is further rendered by rendering engine based on the parameters of output device to generate a display image) and wherein the specification of the virtualized version of the source content facilitates rendering of the virtualized version of the source content at the output device at a quality that exceeds source content quality (par 0053-0056, par 0060, “refiner 106 might include a module for determining occlusions (where one object obscures another, which is useful information when animating the front object moving away so as to show more of the back object, or where two separate regions of a view are part of the same object, but obscured by one or more front objects), a module for filling in details, such as inserting information for generating inbetween frames based on key frame information contained in animation database 112.  Refiner 106 might also include a module for display compensation….….the resolution and color depth might vary at the rendering engine (and/or elsewhere) based on formats used by presenters (such as DVD formats, vs.  standard broadcast format, vs.  theatre presentation) …. The pixelized digital display can be in a raw form, such as a 2D pixel array with dimensions specified by a maximum resolution (e.g., 1920.times.1280, 1280.times.720), with each element of the array representing a pixel color value (often three or four "component" values)”; Figs1-2, par 0050, par 0057-0058, “the various editors edit to animation database 122, which can then be the source for a production rendering engine 402 that renders production-quality and writes to production pixelized image sequence store 404, as well as the source for real-time proof generator 406 (which can be a lower resolution and/or quality renderer) that outputs rendered images to an editor display 408”, par 0060-0061, “it can be rendered in whole or part, reviewed at an editing station and modified. Ideally, the tools provided at the editing station are suited to high-level editing and are intuitive with what the artists are providing. In some cases, the editing station might generate instructions for additional operations needed to obtain new or additional raw input data, such as additional hand-drawn sketches and additional motion capture or CGI processing” …. Input source are hand-drawn images or artist input which is digitized by scanner (low resolution (well-known 600dpi)).

Regarding claim 2, Sumner et al. teach all the limitation of claim 1, and Sumner et al. further teach wherein the virtualized version of the source content comprises more information than the source content (Figs 1-2, par 0049-0050, Sumner disclose Content builder 102 can also receive new content as inputs 210 from a motion capture data 212 from a motion capture subsystem 214, Sumner et al. disclose an objectifier 104 identifies the corresponded parameters in the database 122 based on the content from the captured image/video (source content) and digitized images where the corresponded parameters in the database 122 is the parameterized objects such as shape, locations, textures of the objects on database 122; Fig 1, par 0049-par 0055, Sumner et al. disclose an objectifier 104 identifies the corresponded parameters in the database 122 based on the content from the captured image/video (source content) and digitized images where the corresponded parameters in the database 122 is the parameterized objects such as shape, locations, textures of the objects on database 122 and further disclose digitized images is further refine and save to renderable graphics store;  Fig 1, par 0053-0056, par 0061, renderable graphics data is further rendered by rendering engine based on the parameters of output device to generate a display image, so based on the disclosure for these three data contents, it is inherent by Sumner et al. that there are all different format and more information than input data because the source content is obtained for camera or scanner, the renderable graphics data is generated based on the parameterized objects of the source content through refiner(further modified); renderable graphics data is further rendered by rendering engine based on the parameters of output device to generate a display image).

Regarding claim 3, Sumner et al. teach all the limitation of claim 1, and Sumner et al. further teach wherein the specification of the virtualized version of the source content facilitates rendering of the virtualized version of the source content according to various rendering capabilities of any of a plurality of types of output devices (Fig 1, par 0049-0056, par 0061, “Refiner 106 might also include a module for display compensation. Display compensation might be done for concave screens (to compensate for screen-to-screen reflections not dealt with for flat screens), for stereoscopic presentations (to compensate for ghosting from the image bound for one eye onto the image bound for the other eye) and other display compensation.  Thus, refiner 106 might have inputs for screen parameters, as well as storage for screen parameters, artist inputs, technician inputs, and the like, as might be useful for refining an animation….the animation process might be informed by actual or presumed details of how the presentation is to occur.  As one example, the compensation might vary for varying projectors. As another example, the resolution and color depth might vary at the rendering engine (and/or elsewhere) based on formats used by presenters (such as DVD formats, vs.  standard broadcast format, vs.  theatre presentation)”, “rendering engine 108 can take the renderable graphics data and output pixelized digital display data that is stored in storage 126.  Rendering engine 108 can run in real-time or not.  The pixelized digital display can be in a raw form, such as a 2D pixel array with dimensions specified by a maximum resolution (e.g., 1920.times.1280, 1280.times.720), with each element of the array representing a pixel color value (often three or four "component" values)”).

Regarding claim 5, Sumner et al. teach all the limitation of claim 1, and Sumner et al. further teach wherein the specification of the virtualized version of the source content is used to render the virtualized version of the source content at the output device (Fig 1, par 0049-0056, par 0061, “rendering engine 108 can take the renderable graphics data and output pixelized digital display data that is stored in storage 126.  Rendering engine 108 can run in real-time or not.  The pixelized digital display can be in a raw form, such as a 2D pixel array with dimensions specified by a maximum resolution (e.g., 1920.times.1280, 1280.times.720), with each element of the array representing a pixel color value (often three or four "component" values)”).

Regarding claim 6, Sumner et al. teach all the limitation of claim 1, and Sumner et al. further teach wherein a rendering of the virtualized version of the source content at the output device comprises a higher resolution than the source content (Fig 1, par 0053-0056, “Refiner 106 processes data from animation database 122 to refine the animation. For example, refiner 106 might include a module for determining occlusions (where one object obscures another, which is useful information when animating the front object moving away so as to show more of the back object, or where two separate regions of a view are part of the same object, but obscured by one or more front objects), a module for filling in details, such as inserting information for generating inbetween frames based on key frame information contained in animation database 112.  Refiner 106 might also include a module for display compensation ….the resolution and color depth might vary at the rendering engine (and/or elsewhere) based on formats used by presenters (such as DVD formats, vs.  standard broadcast format, vs.  theatre presentation)” …Summer et al. disclose further modify the data from the database 122 to refine/enhance the data which corresponds to the content (object) of captured image data to do augmentation or quality improvement  such as occlusion corrector, detail filler (higher resolution), and display compensator (change for source geometry, texture, lighting, metadata, motion information) (not included in the source content) where the corresponded parameters in the database 122 is the parameterized objects (contextualization) such as shape, locations, textures of the objects on database 122).

Regarding claim 7, Sumner et al. teach all the limitation of claim 1, and Sumner et al. further teach wherein a rendering of the virtualized version of the source content at the output device comprises a higher quality than the source content (Fig 1, par 0023, par 0043, par 0051-0052, par 0053-0056, “Refiner 106 processes data from animation database 122 to refine the animation. For example, refiner 106 might include a module for determining occlusions (where one object obscures another, which is useful information when animating the front object moving away so as to show more of the back object, or where two separate regions of a view are part of the same object, but obscured by one or more front objects), a module for filling in details, such as inserting information for generating inbetween frames based on key frame information contained in animation database 112.  Refiner 106 might also include a module for display compensation ….the resolution and color depth might vary at the rendering engine (and/or elsewhere) based on formats used by presenters (such as DVD formats, vs.  standard broadcast format, vs.  theatre presentation)” …Summer et al. disclose further modify the data from the database 122 to refine/enhance the data which corresponds to the content (object) of captured image data to do augmentation or quality improvement  such as occlusion corrector, detail filler (higher resolution), and display compensator (change for source geometry, texture, lighting, metadata, motion information) (not included in the source content) where the corresponded parameters in the database 122 is the parameterized objects (contextualization) such as shape, locations, textures of the objects on database 122).

Regarding claim 8, Sumner et al. teach all the limitation of claim 1, and Sumner et al. further teach wherein a rendering of the virtualized version of the source content at the output device comprises a maximum quality achievable at the output device (par 0053-0056, par 0061, “The pixelized digital display can be in a raw form, such as a 2D pixel array with dimensions specified by a maximum resolution (e.g., 1920.times.1280, 1280.times.720), with each element of the array representing a pixel color value (often three or four "component" values”).

Regarding claim 9, Sumner et al. teach all the limitation of claim 1, and Sumner et al. further teach wherein a rendering of the virtualized version of the source content at the output device comprises 2D (par 0023, par 0043, par 0051-0056, par 0061, “The pixelized digital display can be in a raw form, such as a 2D pixel array with dimensions specified by a maximum resolution (e.g., 1920.times.1280, 1280.times.720), with each element of the array representing a pixel color value (often three or four "component" values”)

Regarding claim 10, Sumner et al. teach all the limitation of claim 1, and Sumner et al. further wherein a rendering of the virtualized version of the source content at the output device comprises 3D (par 0023, par 0043, par 0051-0052, 3D rendering).

Regarding claim 11, Sumner et al. teach all the limitation of claim 1, and Sumner et al. further teach wherein a rendering of the virtualized version of the source content at the output device is matched to a display format, color performance, frame rate, or combination thereof of the output device (par 0053-0056, par 0061, “Refiner 106 might also include a module for display compensation ….the resolution and color depth might vary at the rendering engine (and/or elsewhere) based on formats used by presenters (such as DVD formats, vs.  standard broadcast format, vs.  theatre presentation)” … renderable graphics data is further rendered by rendering engine based on the parameters of output device to generate a display image).

Regarding claim 12, Sumner et al. teach all the limitation of claim 1, and Sumner further teach wherein a format in which the virtualized version of the source content is rendered at the output device is different than formats in which the virtualized version of the source content is rendered at one or more other output devices (Fig 1, par 0053-0056, “Refiner 106 might also include a module for display compensation. Display compensation might be done for concave screens (to compensate for screen-to-screen reflections not dealt with for flat screens), for stereoscopic presentations (to compensate for ghosting from the image bound for one eye onto the image bound for the other eye) and other display compensation.  Thus, refiner 106 might have inputs for screen parameters, as well as storage for screen parameters, artist inputs, technician inputs, and the like, as might be useful for refining an animation….the animation process might be informed by actual or presumed details of how the presentation is to occur.  As one example, the compensation might vary for varying projectors. As another example, the resolution and color depth might vary at the rendering engine (and/or elsewhere) based on formats used by presenters (such as DVD formats, vs.  standard broadcast format, vs.  theatre presentation)” ….Sumner et al. disclose a display compensator for different destination displays).

Regarding claim 13, Sumner et al. teach all the limitation of claim 1, and Sumner further teach wherein the source content comprises 2D and the virtualized version of the source content comprises 3D (Fig 1, par 0023, par 0043, par 0053-0056, input data could be hand drawing image and output could be 3D animations by 3D render engine).

Regarding claim 15, Sumner et al. teach all the limitation of claim 1, and Sumner further teach wherein the virtualized version of the source content is re-imagined with one or more alternative visual qualities relative to the source content (par 0052, “animation database 122 includes a collection of object descriptions (the scene geometry, 3D objects, 2D strokes), textures, lighting, motion information, such as paths that objects take over a series of frames.  For example, the animation database might include storage for a collection of objects that are parts of a character and storage for motion information describing how each of those objects moves from frame to frame.  In an extremely simple case, the animation database might indicate that the scene geometry includes a textured, static background, a blue cube having an edge length of 4 units of length in the virtual space, and motion data to indicate that the cube does not rotate but translates 2 units up and 1 unit to the left for three frames, then stops and drops with a specified rotation for the next 10 frames.  In a much more complicated case, the animation database includes all of the objects needed to describe a scene outside a French bistro, with two characters (made up of thousands of body elements) sitting at a table and carrying on a conversation.  Additionally, animation database 112 might include metadata not about the scenes to be generated, per se, but information about how the other data was generated and/or edited, for use in subsequent processing steps and/or editing steps” …Sumner et al. disclose an animation database 112 includes the all the parameterized information (model environment) about scene geometry, textures, shape, lighting, metadata, motion from the captured scene (source content) is refined by refiner 106 to use to generate a rendering animation image  by rendering engine (generate a rendering image from captured scene)).

Regarding claim 16, Sumner et al. teach all the limitation of claim 1, and Sumner further teach wherein modifying the set of database objects to generate the virtualized version of the source content comprises augmenting the set of database objects (Fig 1, par 0053-0056, “Refiner 106 processes data from animation database 122 to refine the animation. For example, refiner 106 might include a module for determining occlusions (where one object obscures another, which is useful information when animating the front object moving away so as to show more of the back object, or where two separate regions of a view are part of the same object, but obscured by one or more front objects), a module for filling in details, such as inserting information for generating inbetween frames based on key frame information contained in animation database 112.  Refiner 106 might also include a module for display compensation ….the resolution and color depth might vary at the rendering engine (and/or elsewhere) based on formats used by presenters (such as DVD formats, vs.  standard broadcast format, vs.  theatre presentation)” …Sumner et al. disclose  Refiner 106 further augments the data such as detail filler, occlusion corrector).

Regarding claim 17, Sumner et al. teach all the limitation of claim 1, and Sumner further teach wherein modifying the set of database objects to generate the virtualized version of the source content comprises modifying one or more database objects of the set of database objects (Fig 1, par 0053-0056, “Refiner 106 processes data from animation database 122 to refine the animation. For example, refiner 106 might include a module for determining occlusions (where one object obscures another, which is useful information when animating the front object moving away so as to show more of the back object, or where two separate regions of a view are part of the same object, but obscured by one or more front objects), a module for filling in details, such as inserting information for generating inbetween frames based on key frame information contained in animation database 112.  Refiner 106 might also include a module for display compensation ….the resolution and color depth might vary at the rendering engine (and/or elsewhere) based on formats used by presenters (such as DVD formats, vs.  standard broadcast format, vs.  theatre presentation)” … Sumner et al. disclose Refiner 106 further refine the data).

Regarding claim 18, Sumner et al. teach all the limitation of claim 1, and Sumner further teach wherein modifying the set of database objects to generate the virtualized version of the source content comprises customizing one or more database objects of the set of database objects (Figs 2-3, par 0058-0060, allow editor to further edit the digital content).

Regarding claim 20, Sumner et al. teach all the limitation of claim 1, and Sumner et al. further teach wherein modifying the set of database objects to generate the virtualized version of the source content comprises removing one or more database objects of the set of database objects (par 0053,  remove front object).
Regarding claim 21, Sumner et al. teach all the limitation of claim 1, and Sumner et al. further teach wherein modifying the set of database objects to generate the virtualized version of the source content comprises modifying lighting (Fig 1, par 0053-0056, “Refiner 106 processes data from animation database 122 to refine the animation. For example, refiner 106 might include a module for determining occlusions (where one object obscures another, which is useful information when animating the front object moving away so as to show more of the back object, or where two separate regions of a view are part of the same object, but obscured by one or more front objects), a module for filling in details, such as inserting information for generating inbetween frames based on key frame information contained in animation database 112.  Refiner 106 might also include a module for display compensation ….the resolution and color depth might vary at the rendering engine (and/or elsewhere) based on formats used by presenters (such as DVD formats, vs.  standard broadcast format, vs.  theatre presentation)” …Summer et al. disclose further modify the data from the database 122 to refine/enhance the data which corresponds to the content (object) of captured image data to do augmentation or quality improvement  such as occlusion corrector, detail filler (higher resolution), and display compensator (change for source geometry, texture, lighting, metadata, motion information)).

Regarding claim 22, Sumner et al. teach all the limitation of claim 1, and further teach wherein modifying the set of database objects to generate the virtualized version of the source content comprises correcting perceived performance errors (Sumner: Fig 1, par 0053-0056, “Refiner 106 processes data from animation database 122 to refine the animation. For example, refiner 106 might include a module for determining occlusions (where one object obscures another, which is useful information when animating the front object moving away so as to show more of the back object, or where two separate regions of a view are part of the same object, but obscured by one or more front objects), a module for filling in details, such as inserting information for generating inbetween frames based on key frame information contained in animation database 112.  Refiner 106 might also include a module for display compensation ….the resolution and color depth might vary at the rendering engine (and/or elsewhere) based on formats used by presenters (such as DVD formats, vs.  standard broadcast format, vs.  theatre presentation)” …Summer et al. disclose further modify the data from the database 122 to refine/enhance the data which corresponds to the content (object) of captured image data to do augmentation or quality improvement  such as occlusion corrector, detail filler (higher resolution), and display compensator (change for source geometry, texture, lighting, metadata, motion information) (not included in the source content) where the corresponded parameters in the database 122 is the parameterized objects (contextualization) such as shape, locations, textures of the objects on database 122).

Regarding claim 24, Sumner et al. teach a system (par 0070, “FIG. 5 is representative of a computer system capable of embodying the present invention”; Sumner et al. disclose artist editing system 500, Figure 5), comprising: a processor configured to (Fig 5, par 0065-0067, “computer interfaces 550 may be physically integrated on the motherboard of computer 520 and/or include software drivers, or the like”; par 0070, “FIG. 5 is representative of a computer system capable of embodying the present invention …processing components having different levels of computational power, e.g., microprocessors, graphics processors, RISC processors, embedded processors, or the like can also be used to implement various embodiments” ….. Sumner et al. disclose a processor 560, Figure 5 and the processor 560 as a mechanism for effecting functionality described herein that is implemented in software functions (see par 0066 and par 0070, FIG. 5 is representative of a computer system capable of embodying the present invention)). The remaining limitations of the claim are similar in scope to claim 1 and rejected under the same rationale.

Regarding claim 25, Sumner et al. teach a computer program product embodied in a non-transitory computer usable storage medium (par 0049, “that many of these elements can be implemented as a general purpose computer executing program code, while accepting inputs and issuing outputs and storing, reading and writing to memory allocated to that program code”; claim 6, “A computer-readable medium containing program instructions that, when executed by a computer, generate images to be viewable on a display using a computer that are generated based on scene geometry obtained from computer-readable storage and animation data representing changes over time of elements of the scene geometry”; par 0067…disclose a computer readable medium). The remaining limitations of the claim are similar in scope to claim 1 and rejected under the same rationale.


Claim Rejections - 35 USC § 103
 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. PGPubs 2011/0181606 to Sumner et al. in view of U.S. PGPubs 2009/0167787 to Bathiche et al..

Regarding claim 4, Sumner et al. teach all the limitation of claim 1, but do not explicitly teach wherein providing the specification of the virtualized version of the source content uses less communication bandwidth than providing the source content.
In related endeavor, Bathiche et al. teach wherein providing the specification of the virtualized version of the source content uses less communication bandwidth than providing the source content (par 0058, Bathiche et al. disclose parameterized rendering components could be consolidated, downsize, compressed or filtered before delivering, so it is obvious less communication bandwidth than providing the source content because the consolidated, downsize, compressed or filtered the  parameterized rendering components from source content (only partial source content information needs send over network)).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Sumner et al. to include wherein providing the specification of the virtualized version of the source content uses less communication bandwidth than providing the source content as taught by Bathiche et al. to combine the real and virtual-computing worlds to enhance a user experience in a limited ability.

	Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. PGPubs 2011/0181606 to Sumner et al. in view of Park et al. (Jun Park, Cheol-Su Lim: Mixed Reality Based Interactive 3D Story Composition Tool. TIDSE 2006: 181-186).

Regarding claim 14, Sumner et al. teach all the limitation of claim 1, but Sumner et al. do not explicitly teach wherein the virtualized version of the source content does not comprise any original source content.
	In related endeavor, Park et al. teach wherein the virtualized version of the source content does not comprise any original source content (Fig 4, section 2.3, “A scene is composed, first, by preparing building blocks for the scene components.  After scene components are determined, corresponding building blocks are placed on the MR stage (rotatable plate) within the camera view. The position and orientation of the item blocks determine the pose of the corresponding 3D models in the scene. However, property blocks can be placed anywhere within the camera-viewable region. Several combinations of building blocks may compose complex scenes and behaviors: for example, combination of a male character, a sitting action, and happyface expression compose a happily sitting man (Fig. 4)”; Fig 6, section 3, “we composed a scene from the film “Matrix”. We prepared and placed building blocks for a building roof, a male character, a bullet-avoiding action, and a bullet item (Fig. 6-left). Composed animation was rendered repeatedly in the user’s MR view. The user captured desired snapshots, simultaneously controlling the camera pose (Fig. 6-middle). After taking snapshots, the captured images were organized, and the composed story was printed out (Fig. 6-right)” …. Park et al. disclose rendering content (object) in Fig 4 (right or Fig 6 right) comes from the building blocks for the scene components (source contents) in Fig 4 (left) or Fig 6 (left) and they are total different (Fig 4: Example of a character action / facial expression composition: left – three building blocks (a male character, sitting action, happy-face expression), right – the resulting scene (a happily sitting man) where rendered content at the output device is a character action / facial expression in Fig 4, right side or “Matrix” in Fig 6, right side and  source content is building blocks in Fig 4, left side or Fig 6, left side).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Sumner et al. to include wherein the virtualized version of the source content does not comprise any original source content as taught by Park et al. to allow for a specific object with pre-defined information in the real world image to modify the virtual object with predefine rule in a AR scenes to improve interactivity of the AR system based on information which user define in the image for display in a AR scene to provide an easy-to-use and intuitive interface to user.

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. PGPubs 2011/0181606 to Sumner et al. in view of U.S. PGPubs 2007/0214476 to Zalewski et al.
Regarding claim 19, Sumner et al. teach all the limitation of claim 1, but Sumner et al. do not explicitly teach wherein modifying the set of database objects to generate the virtualized version of the source content comprises substituting one or more database objects of the set of database objects with alternatives.
	In related endeavor, Zalewski et al. teach wherein modifying the set of database objects to generate the virtualized version of the source content comprises substituting one or more database objects of the set of database objects with alternatives (Figs 1A-1D and 3A-3D, par 0031-0033, par 0083-0085, “The dynamically replaceable stage prop/asset 306 can now be sold to advertisers who want to insert their products into the program. For example, in FIG. 3C a brand of soda called "RED Soda" 308 has been inserted into the asset 306 in the scene 300. The program could be run for a period of time while the suppliers of "RED Soda" pay for this advertising opportunity. Then later, a different advertiser may want to pay to have their product displayed in the asset 306. For example, in FIG. 3D a different product, namely "BLUE Pop" 310, has been inserted into the asset 306 in the scene 300”). 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Sumner et al. to include wherein modifying the set of database objects to generate the virtualized version of the source content comprises substituting one or more database objects of the set of database objects with alternatives as taught by Zalewski et al. to modify a visual appearance of each replacement image using the visual effects information to dynamically replace objects so the inserted objects appear natural as if they were part of the original scene.

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. PGPubs 2011/0181606 to Sumner et al. in view of U.S. PGPubs 2010/0149399 to Mukai et al.

Regarding claim 23, Sumner et al. teach all the limitation of claim 1, but Sumner et al. do not explicitly teach wherein modifying the set of database objects to generate the virtualized version of the source content comprises modifying camera perspective.
	In related endeavor, Mukai et al. teach wherein modifying the set of database objects to generate the virtualized version of the source content comprises modifying camera perspective (Figs 7 and 10, par 0217-0220, par 0239-0242, Mukai et al. disclose further modify the camera view angle or arrange to filter the display information). 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Sumner et al. to include wherein modifying the set of database objects to generate the virtualized version of the source content comprises modifying camera perspective as taught by Muaki et al. to generates an computer graphics image of the scene viewed with the landmark information received from the scene labeling terminal from the scene labeling terminal  in a three-dimensional space in the computer based on captured the image and modified angle and arrange of camera view by filter without increasing in the calculation by the server to obtain the landmark information.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556. The examiner can normally be reached 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIN . GE
Examiner
Art Unit 2612



/JIN GE/           Primary Examiner, Art Unit 2612